DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2014/0105083 A1), hereinafter referred to as D1, in view of Walker et al. (US 8655307 B1), hereinafter referred to as D2.
Regarding claims 1, 8, and 15, D1 teaches cooperative data mules, which comprises:
tracking a frequency of occurrences of a communication metric, associated with a defined geographic area, not satisfying a defined criterion (Note, the Examiner interprets the claim as equivalent to the prior art system of data offloading corresponding to a traveling UE predicted to enter a geographical area and utilizing corresponding correlated data based upon a UE capable of providing such offloading according to historical metric data in connection with a base station.  Referring to Figures 6-8, UE 712 may advertise an expected delivery window that is determined based on an expectation that UE 712 (user equipment) will be within range of base station 704 or 706 (access point equipment) within a certain time (located within a geographical area).  The expected delivery window may be based current direction of travel 718 of UE 712, expected or continued direction of travel 720, and/or on a history of prior connections between UE 712 and a WiFi network associated with base station 706 or history of prior connections of UE 712 to base station 704.  The history of prior WiFi connections and/or the history of prior connection to base station 704 (frequency of occurrences) may identify a pattern of connections that can be correlated with a time of day or week, presence in a geographic area, and other factors associated with UE 712 (satisfying/not satisfying a defined function with respect to a threshold frequency of occurrences, equivalent to the disclosed pattern of connections correlated with time/location/and UE factors).  The expected delivery time may be calculated to take into consideration the quality data channels currently available, or expected to be available on one or more RANs, as well as a current location, a time of day and a pattern of behavior of the user of serving UE 712, serving UEs track link quality, load variations, and past performance relative to a base station (access point equipment).  The expected delivery time may be provided for a particular quantity of data and may be based on bandwidth that is expected to be available, and/or the length of time that the UE 712 is expected to be connected to base station 704 or 706.  See paragraphs 0059-0060, 0066-0068 and 0072.); and 
in response to determining that the frequency of occurrences represents at least a threshold amount of occurrences, denoting the defined geographic area as having poor communication quality and altering a communication policy associated with the defined geographic area (Referring to Figures 6-8, the served UE 702 may use advertised data offload services to preserve battery power of the served UE, to obtain reduced pricing, and/or when access to a better quality data channel is available through the serving UE (in response to determining frequency of occurrences represents at least a threshold amount of occurrences, altering policy data representing a transmission policy that facilitates a transmission of a data packet between the access point equipment and the user equipment, as the offload services changes the transmission policy between the UE 712 and corresponding base station).  In one example, incentives may be offered to reduce channel overhead by providing lower charging rates when data is transmitted through a serving UE 712 that has already established a channel for communicating with a packet data network.  The incentives may include rebates to the serving UE 712.  See paragraphs 0068-0070.)
D1 does not disclose tracking by network equipment comprising a processor.
D1 teaches a P2P network in which UE evaluate and determine offloading conditions.  D2 teaches a system for developing, updating, and using user device behavioral context models to modify user, device, and application state and settings and behavior for enhanced user security.  The server/cloud context management service 1150 runs on a plurality of servers, and may be provisioned in the cloud (determining by a network equipment comprising a processor).  A server/cloud context management service 1150 may communicate with multiple mobile devices 600.  The activity collector 652 communicates with the activity monitor 610 which is running on the mobile device 600.  The activity collector receives information that has been obtained by the activity monitor 610 and stores it in the activity store 654 that is part of the server/cloud context management service 1150.  The CORPS 1170 is the Context Ontology with Resource and Policy Semantics repository.  The CORPS 1170 contains knowledge about resources, their characteristics, the kinds and ranges of measurements that they can be made, rules for how to transform resource raw data to low-level or high-level contextual information, templates for possible policies regarding data security, privacy, resource usage, or context adaptation for applications, operating system components, or resources (category is defined by a particular operating system employed by the first user equipment).  The CORPS 1170 contains knowledge about what are referred to as context abstractions, specifically, context situations and context behaviors.  In general the term context refers to any information that can be used to describe the internal state of an entity, where an entity is a person, place, or object or part thereof that is considered relevant to any interaction between a user and applications, and the external state of other entities or the environment, where environment refers to the computing environment of the device and its components and operating system and applications as well as to the external physical environment of the device and the user.  This includes the user and the applications themselves.  See column 19, lines 9-47.  When a context situation or context behavior is observed in the context history store 1162 to be common across many devices and users by the active context policy manager 1180, the policy manager can choose to generate several possible policy templates 1310 for the same situation, using the usual genetic algorithm techniques of mutation and crossover operators.  The active context policy manager 1180 can select different variations of a policy for deployment into the active context 1166 for different devices or users.  See column 31, lines 1-10.  The activity monitor captures data comprises identification of which apps or services or operating system components are installed on the device or on removable media connected to the device or may be running on the device, including app name, version, app vendor name, digital signature with which the app may be signed; and the current app or service or operating system components state (running, quiescent, not running) and settings, for each such item that is installed on the device or on removable media connected to the device or may be running on the device.  See column 34, lines 7-17.
The claims are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.  The claims directed towards the application of a well-known technique in a well-known system.  D2 teaches the well-known technique of data collection in a network device, comprising a mobile devices operating system, to develop or modify models of power consumption in devices powered by batteries or other power storage mechanisms based on measurements, characteristics, and past and current usage histories of device applications, sensors, communication mechanisms, component usage, available power sources, or current and anticipated locations.  D1 teaches the well-known system of teaches data offloading corresponding to a first traveling UE anticipated to enter a geographical area and utilizing corresponding correlated data based upon a second UE capable of providing such offloading according to historical metric data in connection with a base station.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of D2 in the well-known system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have done so to improve data throughput for a mobile user while minimizing power consumption based upon historical information related to similar mobile devices comprising similar device profiles.

Regarding claims 2, 9, and 16, the primary reference further teaches where altering the communication policy comprises altering a transmission policy/made within the defined area (Referring to Figures 6-8, the served UE 702 may use advertised data offload services to preserve battery power of the served UE, to obtain reduced pricing, and/or when access to a better quality data channel is available through the serving UE (in response to determining frequency of occurrences represents at least a threshold amount of occurrences, altering policy data representing a transmission policy that facilitates a transmission of a data packet between the access point equipment and the user equipment, as the offload services changes the transmission policy between the UE 712 and corresponding base station, within a defined area).  In one example, incentives may be offered to reduce channel overhead by providing lower charging rates when data is transmitted through a serving UE 712 that has already established a channel for communicating with a packet data network.  The incentives may include rebates to the serving UE 712.  See paragraphs 0068-0070.)

Regarding claims 4, 11, and 18, the primary reference further teaches wherein the communication metric comprises a latency metric/made within the defined area (Referring to Figure 7, decision to transfer data through data offloading, which alters service according to delay budget (length of time for a data transmission associated with the first user equipment), may be based on a variety of criteria in addition to conventional quality of service (QoS) characteristics.  The criteria may include average data rate, maximum data rate, latency, and/or a delay budget associated with a specific payload.  The delay budget may specify a maximum delay that can be tolerated for the payload, as measured from a current time.  A UE 702, 708, 710, or 712 that advertises a high likelihood of delivery within the delay budget may be considered for data offload.  The size of the payload, or a reasonable estimate of the payload size may be considered and, in at least some embodiments, a UE 702, 708, 710, or 712 may qualify an advertised estimated delivery time as applying to payloads that do not exceed a maximum size.  A transfer window may be determined such that transfer window is shorter than the budgeted delay.  See paragraph 0060.)


Claims 3, 6, 7, 10, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Ayachitula et al. (US 2007/0177558 A1), hereinafter referred to as D3.
Regarding claims 3, 10, and 17, D1 does not disclose where altering the communication policy comprises altering an error correction policy/made within the defined area.
D3 teaches a method and apparatus for location aware, on demand, media delivery to remote devices, which comprises, referring to Figures 1, 2, 4, and 5, storing usage data which provides an assortment of information between remote device and server for automatic transmission strategy adjustment comprising error-correction bit manipulation for packet transmission according to the remote device’s transmission policy.  See paragraphs 0020-0023, and 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the error correction of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve data transmission throughput by reducing the impact of interference with appropriate error-correction.

Regarding claims 6, 13, and 20, D1 does not disclose determining, by the network equipment, an amount of change in the communication metric resulting from altering the communication policy associated with the defined geographic area.
D3 teaches a method and apparatus for location aware, on demand, media delivery to remote devices, which comprises, referring to Figures 1, 2, 4, and 5, storing usage data which provides an assortment of information between remote device and server for automatic transmission strategy adjustment comprising error-correction bit manipulation for packet transmission according to the remote device’s transmission policy, as the policy changes and correspondingly the error-correction rate is changed accordingly.  See paragraphs 0020-0023, and 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the error correction of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve data transmission throughput by reducing the impact of interference with appropriate error-correction.

Regarding claim 7, 14, and further regarding claim 20, the primary reference further teaches wherein altering the communication policy results in an altered communication policy, and further comprising, in response to the amount of change not satisfying a threshold amount of change, altering, by the network equipment the altered communication policy with an additional alteration.
D3 teaches a method and apparatus for location aware, on demand, media delivery to remote devices, which comprises, referring to Figures 1, 2, 4, and 5, storing usage data which provides an assortment of information between remote device and server for automatic transmission strategy adjustment comprising error-correction bit manipulation for packet transmission according to the remote device’s transmission policy, as the policy changes and correspondingly the error-correction rate is changed accordingly.  See paragraphs 0020-0023, and 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the error correction of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve data transmission throughput by reducing the impact of interference with appropriate error-correction.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Odman et al. (US 2003/0137966 A1), hereinafter referred to as D4.
Regarding claims 5, 12, and 19, D1 does not disclose wherein the communication metric comprises a signal strength metric/made within the defined area.
D4 teaches improved media quality feedback, in which transmission criteria comprises preamble size, transmission power, transmission rate, amount of forward error correction used, acknowledgement policy, and fragment size.  The reception criteria preferably comprises at least one of: preamble size, transmission power, transmission rate, amount of forward error correction used, acknowledgement policy, and fragment size.  See paragraph 0059.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to implement the transmission power control policy of D4 in the system of D1.  One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to ensure system throughput based upon historical data of a remote device’s changing location and power, thereby mitigating interference and signal loss.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patents No. 9654986, 10264390, and 10834526, and 11363406 respectively as mapped below. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  See below for corresponding mappings.
Application
11363406
9654986
10264390
10834526
1, 8, and 15.
1, 8, and 15. 1. A method, comprising: determining, by network equipment comprising a processor, correlation data representing respective correlations between defined categories of devices and a geographical area served by access point equipment, the determining being based on historical data indicative of a signal metric, associated with signals transmitted between user equipment belonging to the defined categories and the access point equipment, satisfying a defined function with respect to a threshold frequency of occurrences; and in response to determining that a first user equipment belonging to a first defined category of the defined categories is located within the geographical area, adjusting, by the network equipment, a first transmission policy for transmissions between the access point equipment and the first user equipment based on first correlation data of the correlation data associated with the first defined category, wherein the adjusting results in an adjusted first transmission policy.
1. A first network device of a first network, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: based on accelerometer data received from an accelerometer of a first user equipment, determining location data indicative of a geographical location of the first user equipment, based on network data indicative of an availability of second network device of a second network for communication with the first user equipment, determining that a first signal metric, associated with a first signal transmitted between the first user equipment and an access point device that serves the geographical location, satisfies a defined poor signal metric criterion, determining historical data associated with a second user equipment that is determined to be of the same device model as the first user equipment, wherein the historical data is associated with a second signal metric associated with a second signal transmitted between the second user equipment and the access point device, and wherein the second signal metric represents a quality of the second signal, modifying, based on the historical data, policy data representing a transmission policy associated with an error correction data packet, wherein the transmission policy represents a number of error correction bits that are to be transmitted per packet, and subsequent to the modifying, facilitating a transmission of the error correction data packet between the access point device and the first user equipment in accordance with the policy data.
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining that a first user equipment is likely to be located within a defined geographical area served by access point devices of a communication network, determining historical data associated with a signal metric associated with a signal transmitted between a second user equipment and an access point device of the access point devices, wherein a first device characteristic of the first user equipment and a second device characteristic of the second user equipment are determined to satisfy a match criterion, and based on the historical data, modifying policy data representing a transmission policy that is employable to facilitate a transmission of an error correction data packet between the access point device and the first user equipment.
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to determining that a first user equipment, which belongs to a defined category of devices, is predicted to be located within a geographical area, determining correlation data representing a correlation between the defined category and the geographical area, wherein the correlation data is determined based on historical data indicative of a signal metric, associated with signals transmitted between at least one second user equipment and an access point device that serves the geographical area, satisfying a defined criterion with respect to a threshold quantity of occurrences, and wherein the at least one second user equipment is determined to belong to the defined category; and based on the correlation data, altering policy data representing a transmission policy that facilitates a transmission of a data packet between the access point device and the first user equipment.
3, 10, and 17.








5, 12, and 19
3, 10, and 17. The method of claim 1, wherein the adjusting comprises modifying an error correction policy defined in the first transmission policy. 4, The method of claim 1, wherein the adjusting comprises modifying a transmission power defined in the first transmission policy.
See claim 1.
2. The system of claim 1, wherein the modifying results in modified policy data and the operations further comprise: based on the modified policy data, facilitating the transmission of the error correction data packet.
6. The system of claim 1, wherein the policy data is associated with an error correction policy.
5, 12, and 19
4, 11, and 18. The method of claim 1, wherein the adjusting comprises modifying a transmission power defined in the first transmission policy.
3. The first network device of claim 1, wherein the policy data further comprises parameter data indicative of a power consumption parameter associated with the error correction data packet.
8. The system of claim 1, wherein the wherein the transmission policy is a first transmission policy and the modifying comprises modifying policy data representing a second transmission policy that defines a transmission power criterion for a data transmission associated with the first user equipment.
7. The system of claim 1, wherein the altering comprises modifying a transmission power employable to transmit the data packet.
3, 10, and 17.
6, 13, and 20. The method of claim 1, wherein the adjusting comprises modifying a quantity of error correction bits per transmission defined in the first transmission policy.
See claim 1.
3. The system of claim 1, wherein the transmission policy defines a number of error correction bits that are to be transmitted per packet.
8. The system of claim 1, wherein the altering comprises modifying a number of error correction bits that are to be transmitted per data packet.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayachitula et al. (US 7647037 B2) - adjusting module is configured to automatically adjust a transmission strategy of unsent units of the streaming data based, at least in part, on the usage data as a function of time according to a transmission policy. The usage data may include at least location information about the remote device or time of day information at the remote device. A user interface at the remote device may be configured to adjust the predefined transmission policy.
Gunasekara et al. (US 2019/0373301 A1) - Methods and apparatus for monitoring and controlling access to coexisting first and second networks, such as within a venue.
Egner et al. (US 2014/0200036 A1) - information handling system includes a processor determining a threshold number of users of a source software application from the plurality of mobile devices near a wireless radio transmitter location and a mobile virtual machine distribution system deploying a virtual machine copy of the source software application to a server near the wireless radio transmitter location when the threshold number of users is met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462